Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This action is in response to the Amendment filled on 06/10/2022. The amendment has been entered. Claims 1, 13 and 20 have been amended, claims 1-20 are pending, with claims 1, 13 and 20 being independent in the instant application.
Response to Arguments
3.	 Applicant's Arguments/Remarks filed on 06/10/2022 on page 1-5 regarding
35 U.S.C. 101 rejections have been fully considered and are found persuasive in view
of the amended claims and presented Arguments/Remarks by the Applicant. Therefore, the previous rejection regarding 35 U.S.C. 101 being withdrawn in this current office action.
	Applicant's Arguments/Remarks filed on pages 6-8 regarding 35 U.S.C. 103 rejections have been fully considered and but are not found persuasive in view of the amended claims and presented Arguments/Remarks by the Applicant. Applicant stated in page 7 (at 1st para): “neither Xie nor Falangas obtains simulated aerodynamic forces by independently processing each model surface following an evaluation of how the aerodynamic performance of a first set of model surface portions affects aerodynamic forces at a second set of model surface portions.” 
Examiner respectfully disagree with above Arguments/Remarks. Xie taught the argued claim limitation (Xie disclosed in page 17:5 under section 4 (at left col., see analysis below Claim Rejections-35 U.S.C. 103). Therefore, the new ground of rejections is necessitated by Applicant's claim amendments and the previous rejections regarding 35 U.S.C.103 are being amended in this current office action.
Examiner Notes
4.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Precomputed Panel Solver for Aerodynamics Simulation” by HAORAN Xie (hereinafter Xie) and in view of course content “Introduction to Aircraft Stability and Control” by David A. Caughey (hereinafter Caughey) and further in view of Pollak et al. (Pub. No. US2013/0137066A1) (hereinafter Pollak). 
Regarding claim 1, Xie teaches A method of configuring a three-dimensional model for aerodynamic simulation, including (see generally FIG. 1, [page 17:2]): decomposing the three-dimensional model into model surface portions (Xie disclosed in page 17:3-17:4 under section 3 “the input 3D model is divided into meaningful parts using shape segmentation and wing-body recognition. Then the trailing edges around the wings, as well as their positive and negative surfaces, are detected.”; Further, in page 17:5 col 2 para 4 line 10, “surface discretization into triangular mesh for general 3D model input”), each model surface portion having surface portion parameters that influence simulated aerodynamic forces on the three-dimensional model; (as shown in FIG. 7, centroid of triangular elements is used to calculate NU_b, which is used to calculate aerodynamic force, [page 17:6 col 2 paragraph 2 line 11]); 
 Xie teaches receiving reference data indicating real-world aerodynamic performance of a real-world object corresponding to the three-dimensional model; (Xie disclosed in page 17:8 col 2 paragraph 4 line 6: “force coefficients obtained using our model agree well with the wind tunnel experiment data of the glider”); 
	Xie teaches calculating, for each of the model surface portions, a simulated aerodynamic force based on the surface portion parameters of the model surface portion; (Xie discussed in page 17:4 under section 3 at left col. “The aerodynamic properties of each part are then computed in the aerodynamics model calculations … Then the designed flight is simulated using the proposed aerodynamic coefficient matrices, which are obtained from the precomputed aerodynamics properties of the selected parts”.).
Xie teaches calculating simulated aerodynamic performance of the three-dimensional model, based on evaluating how aerodynamic performance of a first set of model surface portions affects aerodynamic forces at a second set of model surface portions, independently processing each model surface portion to obtain simulated aerodynamic forces, and combining the simulated aerodynamic forces of the model surface portions; (Xie disclosed in page 17:5 under section 4 (at left col.): “After recognizing the lifting parts of the given shape, we first detect the trailing edges (a sequence of edges at the wing rear represented by a red solid line in Figure 6) … The positive and negative surfaces are defined as the adjacent meshes around the trailing edge along and opposite to the z direction, respectively. Note that the positive and negative surfaces on a vertical stabilizer are judged using the y-axis direction. The aerodynamics influence behind the lifting parts is represented by wake panels with the Kutta condition. We assume that the wake panels are created in the opposite direction of the x-axis direction along the trailing edge points as shown in Figure 4.” Further, it has been disclosed in page 17:6 at left col. under section 6: “we introduce the quadratic aerodynamic loads in terms of our proposed aerodynamics model. We compute the aerodynamic loads (forces and moments) of a designated 3D model by summing all individual contributions of the surface elements (triangular mesh). The aerodynamic loads are typically calculated by integrating the local pressures over the whole model surface.” Therefore, Xie teaches simulated aerodynamic performance being calculated and independently processing each model surface portion (e.g. positive and negative surfaces as “each model surface portion” are defined as the adjacent meshes around the trailing edge along and opposite to the z direction, respectively) to obtain simulated aerodynamic forces. The aerodynamic performance of a first set of model surface portions affects aerodynamic forces at a second set of model surface portions (aerodynamics influence behind the lifting parts is represented by wake panels and the panels are created in the opposite direction of the x-axis direction along the trailing edge points as shown in Figure 4). Further, the simulated aerodynamic forces of the model surface portions being combined (e.g. the aerodynamic loads such as forces and moments of a designated 3D model by summing all individual contributions of the surface elements or triangular mesh).
However, Xie does not explicitly teach adjusting the surface portion parameters for at least some of the model surface portions, based on comparing the simulated aerodynamic performance of the three-dimensional model to the reference data;  
Caughey teaches adjusting the surface portion parameters for at least some of the model surface portions, based on comparing the simulated aerodynamic performance of the three-dimensional model to the reference data; (Caughey discussed in page 5-6 under section 1.2.3, modern computer-based flight dynamics simulation is usually done in dimensional form and lift and drag coefficients being expressed in Eq. 1.5; further in page 11 under section 2.1, it has been mentioned that lift and drag forces are important in determining performance of most aerospace vehicles. The “left and right wing panels” have been discussed in chapter 4 under section 4.3 and shown in Fig. 4.4 and 4.5, these panels are considered as “model surface portions”. It has been discussed in page 126-129 under heading ‘Example of Single-Variable Feedback Control’, an example of single-variable feedback control is presented to stabilize the Dutch Roll mode of the Boeing 747 aircraft in powered approach at sea level, where the relevant vehicle parameters are (in Eq. 6.146), the relevant aerodynamic derivatives and dimensional stability derivatives (Eq. 6.147 and 6.148) and the plant matrix is expressed in Eq. 6.150. In order to determine the gains, using rudder control, increasing the damping ratio of the Dutch Roll mode to ζ = 0.30, while keeping the other modal properties fixed. The gain vector in the original state vector space required to achieve the desired augmented matrix in Eq. 6.159 and the augmented plant matrix for the closed-loop system is in Eq. 6.162 and 6.165. By comparing this plant matrix with that for the original (open-loop) system in Eq. (6.150), the largest changes can be seen in the a2,1 and a2,4 elements. The effective dihedral effect has been reduced to less than 30% of its original value, while the effective roll-due-to-yaw rate has been increased by more than a factor of five. Thus, the control algorithm has stabilized the “Dutch Roll mode” by reducing the effective dihedral effect; then, in order to not increase the spiral mode stability it has effectively increased the (positive) roll-due-to-yaw rate derivative. Therefore, one or more of the current values of the surface portion parameters is adjusted based on comparing the simulated aerodynamic performance of the three-dimensional model to the reference data (in above discussion, damping ratio of the Dutch Roll mode, has been increased, to get effective roll-due-to-yaw rate; the augmented plant matrix with closed-loop system (Eq. 6.162 and 6.165) has been compared with the original plant matrix with open-loop system in Eq. (6.150)).
Therefore, Xie and Caughey are analogous art because they are related to have aerodynamics model for general three-dimensional geometry. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Xie and Caughey before him or her, to modify the decomposing the 3D model surface into model surface portions for aerodynamic simulation and calculating the simulated aerodynamic force based on the surface portion parameters of the model surface portion of Xie, to include the adjusting surface portions parameters based on the comparison of simulated aerodynamic performance/reference data of Caughey. The suggestion/motivation for doing so would have been obvious by Caughey because aerodynamic performance of a first set of model surface portions affects aerodynamic forces at a second set of model surface portions (leading edge and trailing edge of the wing are considered as first and second set of model surface portions, respectively) and increasing the damping ratio of the Dutch Roll mode in order to effectively increase the (positive) roll-due-to-yaw rate derivative. (Caughey discussed in page 126-129 under heading ‘Example of Single-Variable Feedback Control’). Therefore, it would have been obvious to combine Caughey with Xie to obtain the invention as specified in the instant claim(s).
However, neither Xie nor Caughey explicitly teaches deploying the three-dimensional model into a virtual environment such that the three-dimensional model interacts with the virtual environment during aerodynamic simulations based on the adjusted surface portion parameters.
and Pollak teaches deploying the three-dimensional model into a virtual environment such that the three-dimensional model interacts with the virtual environment during aerodynamic simulations based on the adjusted surface portion parameters. (Pollak disclosed in page 4-5 in para [0070-0079]: “Generating or accessing multi-surface, 3-D models of the missile and of the target airframe that each represent a set of individual parts of the respective object for physics-based interaction and later visualization. Calculating structural strength for each part of the aircraft. Modeling the explosive impact on the dynamic articulating 3-D target by calculating applied forces from the missile detonation … The system has 3-D physical computer models of the missile and the target aircraft prior to the engagement. These may be the same models as are used during pre-engagement simulation …”. It has been discussed in page 7 paras [0111-0117], while referring to FIG. 7, the model of the missile is used to determine the point and direction of flyout of each of the individual parts. The straight line-of-sight ray tracing is performed for each of the fragments of the missile using the ray tracing of the graphics processor(s) (GPUs) of the physics engine of a PBEG station. The ray tracing also deals with the location of the parts of the target aircraft based on either their immediate location or a slightly extrapolated position to compensate for the travel time of the fragment parts to the target aircraft. In order to find the velocity as a function of distance, the formula used includes the initial velocity and the distance traveled. The formula (3) includes values that change depending on certain warhead and atmospheric parameters. The coefficient of drag used is dependent on the shape of the fragments. The fragments ejected from an AMRAAM resemble small bricks which have a coefficient of drag of approximately 2.1. This value can be edited depending on the shape of fragments. Here, the 3-D models of the target aircraft having multi-surface, a set of individual parts of the respective object for physics-based interaction and visualization, indicates three-dimensional model interacts with the virtual environment during aerodynamic simulations based on the adjusted surface portion parameters (because the velocity as a function of distance got adjusted or edited, when the parameter such as “coefficient of drag” has been modified).
Further, it has been discussed in page 8 para [0128], the entity state for the target aircraft is mirrored into the PBEG system (which is controlled by the software/modules within the PBEG system in the administrative simulation system, i.e., XCITE) and is processed in parallel with the XCITE entity state, allowing realistic behavior to be modeled. Therefore, it is understood that 3D model of flight simulator being deployed in the virtual environment).
Therefore, Xie, Caughey and Pollak are analogous art because they are related in to have aerodynamics model for general three-dimensional geometry. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Xie, Caughey and Pollak before him or her, to modify the configuring a three-dimensional model surface and calculating the simulated aerodynamic force of Xie and Caughey to include deploying the three-dimensional model into a virtual environment based on adjusted surface portion’s parameters of Pollak. The suggestion/motivation for doing so would have been obvious by Pollak because the 3-D models of the target aircraft having multi-surface interacts with the virtual environment during aerodynamic simulations based on the surface portion parameters (e.g. the velocity as a function of distance got adjusted or edited, when the parameter such as “coefficient of drag” has been modified) and further 3D model of flight simulator being deployed in the virtual environment. (Pollak discussed in page 7 paras [0117] and page 8 para [0128]). Therefore, it would have been obvious to combine Pollak with Xie and Caughey to obtain the invention as specified in the instant claim(s).   
Regarding claim 2, Xie, Caughey and Pollak teach all of the limitations of claim 1, as noted above. Caughey teaches the adjustment is an initial iteration of adjustment among a plurality of iterations, where each iteration includes: using current values of the surface portion parameters to calculate simulated aerodynamic performance of the three-dimensional model for a current iteration; and adjusting one or more of the current values of the surface portion parameters based on comparing the simulated aerodynamic performance of the three-dimensional model to the reference data, where such adjustment yields current values of the surface portion parameters to be used in a successive iteration of the plurality of iterations. (Caughey discussed in page 126-129 under heading ‘Example of Single-Variable Feedback Control’, an example of single-variable feedback control is presented to stabilize the Dutch Roll mode of the Boeing 747 aircraft in powered approach at sea level, where the relevant vehicle parameters are (in Eq. 6.146), the relevant aerodynamic derivatives and dimensional stability derivatives (Eq. 6.147 and 6.148) and the plant matrix is expressed in Eq. 6.150. In order to determine the gains, using rudder control, increasing the damping ratio of the Dutch Roll mode to ζ = 0.30, while keeping the other modal properties fixed. The gain vector in the original state vector space required to achieve the desired augmented matrix in Eq. 6.159 and the augmented plant matrix for the closed-loop system is in Eq. 6.162 and 6.165. By comparing this plant matrix with that for the original (open-loop) system in Eq. (6.150), the largest changes can be seen in the a2,1 and a2,4 elements. The effective dihedral effect has been reduced to less than 30% of its original value, while the effective roll-due-to-yaw rate has been increased by more than a factor of five. Thus, the control algorithm has stabilized the “Dutch Roll mode” by reducing the effective dihedral effect; then, in order to not increase the spiral mode stability it has effectively increased the (positive) roll-due-to-yaw rate derivative. Therefore, one or more of the current values of the surface portion parameters is adjusted based on comparing the simulated aerodynamic performance of the three-dimensional model to the reference data (in above discussion, damping ratio of the Dutch Roll mode, has been increased, to get effective roll-due-to-yaw rate; the augmented plant matrix with closed-loop system (Eq. 6.162 and 6.165) has been compared with the original plant matrix with open-loop system in Eq. (6.150)).
Regarding claim 3, Xie, Caughey and Pollak teach all of the limitations of claim 1, as noted above. Xie further teaches establishing a plurality of different states of the three-dimensional model, and where the decomposing … is performed for each of the different states. (Xie discussed in page 17:1 col 2 paragraph 2 lines 4-11, quadratic expressions for aerodynamic loads are proposed to enable explicit formulations with respect to body states and shapes. Because the conventional drag/lift-force coefficients are related to both the body state and geometry, the force coefficients have to be computed for each angle of attack).
Caughey teaches … adjusting of surface portion parameters is performed for each of the different states. (Caughey discussed in page 99 under section 5.3.5, rolling and spiral mode are different states; adjustment happened when dihedral effect Clβ is increased from -.041 to -.561 in plant matrix, the spiral and rolling mode roots move to the left (in Figure 5.11). Further, stability coefficient Cnβ is increased from -.07 to 0.69 in plant matrix, the spiral and rolling mode roots move to the right, (in Figure 5.12)).
Regarding claim 4, Xie, Caughey and Pollak teach all of the limitations of claim 1, as noted above, further Caughey teaches interpolating between different states of the plurality of different states to derive a surface portion parameter for a model surface portion. (Caughey discussed in page 30-31 under section 3.2.1, vehicle normal acceleration to control input being analyzed, a longitudinal maneuver in which the vehicle follows a curved flight path of constant radius R at constant angle of attack, as sketched in Fig. 3.3. The additional stability derivatives are estimated in Eq. 3.35 and 3.36, characterized the sensitivity of vehicle lift and pitching moment. The largest contribution to these derivatives comes from the increment in tail lift due to the change in angle of attack of the tail arising from the rotation rate and change in angle of attack and the resulting change in vehicle lift coefficient are expressed in Eq. 3.37 and 3.38. Further, the tail contribution to pitch damping is estimated (in Eq. 3.39), because of increment in tail lift acts through the moment arm. Therefore, it is understood example of one state “rotation” (mentioned above) interpolate or introduce different states such as “sensitivity of vehicle lift and pitching moment” derived the surface portion parameter (e.g. increment in tail lift due to the change in angle of attack of the tail arising from the rotation rate and change in angle of attack and the resulting change in vehicle lift coefficient are expressed in Eq. 3.37 and 3.38)).
Regarding claim 5, Xie, Caughey and Pollak teach all of the limitations of claim 1, as noted above, wherein Xie further teaches the model surface portions are non- coextensive relative to discrete surface components of the real-world object. (triangular mesh for general 3D model input, [page 17:5 col 2 paragraph 4 line 10]; which is different than the wing segmentation process, [page 17:4 col 2 paragraph 3 line 1]).
Regarding claim 6, Xie, Caughey and Pollak teach all of the limitations of claim 1, as noted above, wherein Xie further teaches the model surface portions are one or both of triangles and quadrilaterals (triangular mesh for general 3D model input, [page 17:5 col 2 paragraph 4 line 10]).
Regarding claim 7, Xie, Caughey and Pollak teach all of the limitations of claim 1, as noted above, wherein Xie further teaches the three-dimensional model is an aircraft model and the real-world object is a real-world aircraft (we compare the calculation results for different models, from simple to complex, including airfoil, glider, and Saqqara-bird models, [page 17:8 col 2 paragraph 2 lines 1-3]; validation of flow around aircraft shape, [page 17:8 col 2 paragraph 4 line 1]).
and wherein Caughey teaches the adjustment is an initial iteration of adjustment among a plurality of iterations, such that subsequent to the initial iteration, further adjustments are performed without consulting the reference data. (Caughey discussed in page 84-85 under section 5.2.1, the aircraft properties and flight condition are given in Eq. 5.48, the relevant aerodynamic coefficients in Eq. 5.49 and 5.50, values correspond to the dimensional stability derivatives in Eq. 5.51 and the plant matrix Eq. 5.52. The plant matrix can be modified to reflect the choice of state variables such as the elements of the first two columns of the original plant matrix should be multiplied by u0, then the entire plant matrix should be pre-multiplied by the diagonal matrix having elements diag(1/u0, 1/u0, 1, 1), dividing the elements in the upper right two-by-two block of the plant matrix A by u0, and multiplying the elements in the lower left two-by-two block by u0. The resulting scaled plant matrix is then given in Eq. 5.61, after this re-scaling, the magnitudes of the elements in the upper-right and lower-left two by two blocks of the plant matrix are more nearly the same order as the other terms. Here, the plant matrix is modified or adjusted such that subsequent to the initial iteration, without consulting/considering the reference data).
Regarding claim 8, Xie, Caughey and Pollak teach all of the limitations of claim 1, as noted above, wherein Xie further teaches the surface portion parameters include a specification of one or more of a shape, position (position vector r, [page 17:6 col 2 paragraph 5 line 2]) and orientation of the model surface portion.
Regarding claim 9, Xie, Caughey and Pollak teach all of the limitations of claim 1, as noted above, wherein Xie further teaches the surface portion parameters include a specification of one or more aerodynamic properties of the model surface portion (We call the 6 ×6 matrices C^i_F and C^i_Γ aerodynamic coefficient matrices. The matrices represent the geometry-dependent aerodynamic influences in a matrix formulation, which has a different representation with respect to drag/lift-force coefficients, [page 17:7 col 1 paragraph 1 lines 1-6]). 
and wherein Caughey teaches the adjustment is an initial iteration of adjustment among a plurality of iterations, such that adjustments to surface portion parameters for a first set of surface portions in subsequent iterations are based on effects of adjustments to surface portion parameters for a second set of surface portions, at locations on the model surface different than the first set of surface portions. (Caughey discussed the adjustments to surface portion parameters for a first set of surface portions in page 84-85 under section 5.2.1; further it has been discussed in page 92-94 under section 5.3.1, the vehicle parameters in Eq. 5.89, the aerodynamic derivatives in Eq. 5.90, values correspond to the dimensional stability derivatives in Eq. 5.91 and by using these values, the plant matrix is found in Eq. 5.93. Moreover, the plant matrix can be modified to reflect the change in state variable such as, the first column of the original plant matrix is first multiplied by u0, then the entire plant matrix is pre-multiplied by the diagonal matrix having elements diag(1/u0, 1, 1, 1). This is equivalent to dividing all but the first element in the first row by u0, and multiplying all but the first element in the first column by u0. The first element in the first column remains unchanged. The re-scaling of the plant matrix in Eq. 5.102, it is seen that the rolling mode consists of almost pure rolling motion, the spiral mode consists of mostly coordinated roll and yaw. And for the Dutch Roll mode, all the state variables participate, so the motion is characterized by coordinated rolling, sideslipping, and yawing motions. Therefore, it is understood the adjustments to surface portion parameters for a first set of surface portions in subsequent iterations (described earlier in page 84-85 under section 5.2.1) are based on effects of adjustments to surface portion parameters for a second set of surface portions (discussed above in page 92-94 under section 5.3.1), locations on the model surface different than the first set of surface portions).
Regarding claim 10, Xie, Caughey and Pollak teach all of the limitations of claim 1, as noted above, wherein Xie further teaches the surface portion parameters include a specification of an airflow state in relation to the model surface portion (D and S are the N × N aerodynamic influence coefficient (AIC) matrices for the doublet and source elements, respectively, [page 17:6 col 1 paragraph 1 lines 4-6]).
 Regarding claim 11, Xie, Caughey and Pollak teach all of the limitations of claim 1, as noted above, wherein Xie further teaches the simulated aerodynamic force includes specification of translational force components along X, Y and Z axes (we have the following formulation for each force component, where i ∈ [1, 3] denotes each 3D component of force, [page 17:6 col 2 paragraph 3 line 3]- [page 17:6 col 2 paragraph 4 line 1]; note that the equation uses the vector denoted as body state X which is a 6x1 of linear and angular velocities, [page 17:6 col 1 paragraph 1 lines 13-14]).
Regarding claim 12, Xie, Caughey and Pollak teach all of the limitations of claim 1, as noted above, wherein Xie further teaches the simulated aerodynamic force includes specification of rotational force components about X, Y and Z axes (similar to the force derivations, we have the following formulation for the aerodynamic moment with the body state, [page 17:6 col 2 paragraph 4 lines 4-6]; note that the equation uses the vector denoted as body state X which is a 6x1 of linear and angular velocities, [page 17:6 col 1 paragraph 1 lines 13-14]).
Regarding claim 13, Xie teaches A system for configuring a three-dimensional model for aerodynamic simulation, comprising (All computations were executed on a standard desktop PC, [page 17:10 col 2 paragraph 1 lines 3-4]): a logic subsystem (i7 CPU,  [page 17:10 col 2 paragraph 1 line 4]); and a storage subsystem configured to store the three-dimensional model, the storage subsystem further configured to store instructions that are executable by the logic subsystem to: (12GB RAM, [page 17:10 col 2 paragraph 1 line 4]) decompose the three-dimensional model into model surface portions, (Xie disclosed in page 17:3-17:4 under section 3 “the input 3D model is divided into meaningful parts using shape segmentation and wing-body recognition. Then the trailing edges around the wings, as well as their positive and negative surfaces, are detected.”; Further, in page 17:5 col 2 para 4 line 10, “surface discretization into triangular mesh for general 3D model input”).
Xie teaches each model surface portion having surface portion parameters that influence simulated aerodynamic forces on the three-dimensional model; (Xie discussed in page 17:5 under section 4 (at left col.): “After recognizing the lifting parts of the given shape, we first detect the trailing edges (a sequence of edges at the wing rear represented by a red solid line in Figure 6) … The positive and negative surfaces are defined as the adjacent meshes around the trailing edge along and opposite to the z direction, respectively. Note that the positive and negative surfaces on a vertical stabilizer are judged using the y-axis direction. The aerodynamics influence behind the lifting parts is represented by wake panels with the Kutta condition. We assume that the wake panels are created in the opposite direction of the x-axis direction along the trailing edge points as shown in Figure 4.”); 
Xie teaches receive reference data indicating real-world aerodynamic performance of a real-world object corresponding to the three- dimensional model (Xie disclosed in page 17:8 col 2 paragraph 4 line 6: force coefficients obtained using our model agree well with the wind tunnel experiment data of the glider”); 
Xie teaches calculate, for each of the model surface portions, a simulated aerodynamic force based on the surface portion parameters of the model surface portion; (Xie discussed in page 17:4 under section 3 at left col. “The aerodynamic properties of each part are then computed in the aerodynamics model calculations … Then the designed flight is simulated using the proposed aerodynamic coefficient matrices, which are obtained from the precomputed aerodynamics properties of the selected parts”).
Xie teaches calculate simulated aerodynamic performance of the three-dimensional model, based on evaluating how aerodynamic performance of a first set of model surface portions affects aerodynamic forces at a second set of model surface portions, independently processing each model surface portion to obtain simulated aerodynamic forces, and combining the simulated aerodynamic forces of the model surface portions; (Xie disclosed in page 17:5 under section 4 (at left col.): “After recognizing the lifting parts of the given shape, we first detect the trailing edges (a sequence of edges at the wing rear represented by a red solid line in Figure 6) … The positive and negative surfaces are defined as the adjacent meshes around the trailing edge along and opposite to the z direction, respectively. Note that the positive and negative surfaces on a vertical stabilizer are judged using the y-axis direction. The aerodynamics influence behind the lifting parts is represented by wake panels with the Kutta condition. We assume that the wake panels are created in the opposite direction of the x-axis direction along the trailing edge points as shown in Figure 4.” Further, it has been disclosed in page 17:6 at left col. under section 6: “we introduce the quadratic aerodynamic loads in terms of our proposed aerodynamics model. We compute the aerodynamic loads (forces and moments) of a designated 3D model by summing all individual contributions of the surface elements (triangular mesh). The aerodynamic loads are typically calculated by integrating the local pressures over the whole model surface.” Therefore, Xie teaches simulated aerodynamic performance being calculated and independently processing each model surface portion (e.g. positive and negative surfaces as “each model surface portion” are defined as the adjacent meshes around the trailing edge along and opposite to the z direction, respectively) to obtain simulated aerodynamic forces. The aerodynamic performance of a first set of model surface portions affects aerodynamic forces at a second set of model surface portions (aerodynamics influence behind the lifting parts is represented by wake panels and the panels are created in the opposite direction of the x-axis direction along the trailing edge points as shown in Figure 4). Further, the simulated aerodynamic forces of the model surface portions being combined (e.g. the aerodynamic loads such as forces and moments of a designated 3D model by summing all individual contributions of the surface elements or triangular mesh).
However, Xie does not explicitly teach adjust the surface portion parameters for at least some of the model surface portions, based on comparing the simulated aerodynamic performance of the three-dimensional model to the reference data;
Caughey teaches adjust the surface portion parameters for at least some of the model surface portions, based on comparing the simulated aerodynamic performance of the three-dimensional model to the reference data; (Caughey discussed in page 5-6 under section 1.2.3, modern computer-based flight dynamics simulation is usually done in dimensional form and lift and drag coefficients being expressed in Eq. 1.5; further in page 11 under section 2.1, it has been mentioned that lift and drag forces are important in determining performance of most aerospace vehicles. The “left and right wing panels” have been discussed in chapter 4 under section 4.3 and shown in Fig. 4.4 and 4.5, these panels are considered as “model surface portions”. It has been discussed in page 126-129 under heading ‘Example of Single-Variable Feedback Control’, an example of single-variable feedback control is presented to stabilize the Dutch Roll mode of the Boeing 747 aircraft in powered approach at sea level, where the relevant vehicle parameters are (in Eq. 6.146), the relevant aerodynamic derivatives and dimensional stability derivatives (Eq. 6.147 and 6.148) and the plant matrix is expressed in Eq. 6.150. In order to determine the gains, using rudder control, increasing the damping ratio of the Dutch Roll mode to ζ = 0.30, while keeping the other modal properties fixed. The gain vector in the original state vector space required to achieve the desired augmented matrix in Eq. 6.159 and the augmented plant matrix for the closed-loop system is in Eq. 6.162 and 6.165. By comparing this plant matrix with that for the original (open-loop) system in Eq. (6.150), the largest changes can be seen in the a2,1 and a2,4 elements. The effective dihedral effect has been reduced to less than 30% of its original value, while the effective roll-due-to-yaw rate has been increased by more than a factor of five. Thus, the control algorithm has stabilized the “Dutch Roll mode” by reducing the effective dihedral effect; then, in order to not increase the spiral mode stability it has effectively increased the (positive) roll-due-to-yaw rate derivative. Therefore, one or more of the current values of the surface portion parameters is adjusted based on comparing the simulated aerodynamic performance of the three-dimensional model to the reference data (in above discussion, damping ratio of the Dutch Roll mode, has been increased, to get effective roll-due-to-yaw rate; the augmented plant matrix with closed-loop system (Eq. 6.162 and 6.165) has been compared with the original plant matrix with open-loop system in Eq. (6.150)).
Therefore, Xie and Caughey are analogous art because they are related to have aerodynamics model for general three-dimensional geometry. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Xie and Caughey before him or her, to modify the decomposing the 3D model surface into model surface portions for aerodynamic simulation and calculating the simulated aerodynamic force based on the surface portion parameters of the model surface portion of Xie, to include the adjusting surface portions parameters based on the comparison of simulated aerodynamic performance/reference data of Caughey. The suggestion/motivation for doing so would have been obvious by Caughey because aerodynamic performance of a first set of model surface portions affects aerodynamic forces at a second set of model surface portions (leading edge and trailing edge of the wing are considered as first and second set of model surface portions, respectively) and increasing the damping ratio of the Dutch Roll mode in order to effectively increase the (positive) roll-due-to-yaw rate derivative. (Caughey discussed in page 126-129 under heading ‘Example of Single-Variable Feedback Control’). Therefore, it would have been obvious to combine Caughey with Xie to obtain the invention as specified in the instant claim(s).
However, neither Xie nor Caughey explicitly teaches deploy the three-dimensional model into a virtual environment such that the three-dimensional model interacts with the virtual environment during aerodynamic simulations based on the adjusted surface portion parameters.
and Pollak teaches deploy the three-dimensional model into a virtual environment such that the three-dimensional model interacts with the virtual environment during aerodynamic simulations based on the adjusted surface portion parameters. (Pollak disclosed in page 4-5 in para [0070-0079]: “Generating or accessing multi-surface, 3-D models of the missile and of the target airframe that each represent a set of individual parts of the respective object for physics-based interaction and later visualization. Calculating structural strength for each part of the aircraft. Modeling the explosive impact on the dynamic articulating 3-D target by calculating applied forces from the missile detonation … The system has 3-D physical computer models of the missile and the target aircraft prior to the engagement. These may be the same models as are used during pre-engagement simulation …”. It has been discussed in page 7 paras [0111-0117], while referring to FIG. 7, the model of the missile is used to determine the point and direction of flyout of each of the individual parts. The straight line-of-sight ray tracing is performed for each of the fragments of the missile using the ray tracing of the graphics processor(s) (GPUs) of the physics engine of a PBEG station. The ray tracing also deals with the location of the parts of the target aircraft based on either their immediate location or a slightly extrapolated position to compensate for the travel time of the fragment parts to the target aircraft. In order to find the velocity as a function of distance, the formula used includes the initial velocity and the distance traveled. The formula (3) includes values that change depending on certain warhead and atmospheric parameters. The coefficient of drag used is dependent on the shape of the fragments. The fragments ejected from an AMRAAM resemble small bricks which have a coefficient of drag of approximately 2.1. This value can be edited depending on the shape of fragments. Here, the 3-D models of the target aircraft having multi-surface, a set of individual parts of the respective object for physics-based interaction and visualization, indicates three-dimensional model interacts with the virtual environment during aerodynamic simulations based on the adjusted surface portion parameters (because the velocity as a function of distance got adjusted or edited, when the parameter such as “coefficient of drag” has been modified).
Further, it has been discussed in page 8 para [0128], the entity state for the target aircraft is mirrored into the PBEG system (which is controlled by the software/modules within the PBEG system in the administrative simulation system, i.e., XCITE) and is processed in parallel with the XCITE entity state, allowing realistic behavior to be modeled. Therefore, it is understood that 3D model of flight simulator being deployed in the virtual environment).
Therefore, Xie, Caughey and Pollak are analogous art because they are related in to have aerodynamics model for general three-dimensional geometry. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Xie, Caughey and Pollak before him or her, to modify the configuring a three-dimensional model surface and calculating the simulated aerodynamic force of Xie and Caughey to include deploying the three-dimensional model into a virtual environment based on adjusted surface portion’s parameters of Pollak. The suggestion/motivation for doing so would have been obvious by Pollak because the 3-D models of the target aircraft having multi-surface interacts with the virtual environment during aerodynamic simulations based on the surface portion parameters (e.g. the velocity as a function of distance got adjusted or edited, when the parameter such as “coefficient of drag” has been modified) and further 3D model of flight simulator being deployed in the virtual environment. (Pollak discussed in page 7 paras [0117] and page 8 para [0128]). Therefore, it would have been obvious to combine Pollak with Xie and Caughey to obtain the invention as specified in the instant claim(s).   
Regarding claims 14-17, Xie, Caughey and Pollak teach The system of claim 13, are incorporating the rejections of claims 2, 3, 5 and 8 respectively, because claims 14-17 have substantially similar claim language as claims 2, 3, 5 and 8, therefore claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xie, Windes and Caughey as discussed above for substantially similar rationale.
Regarding claim 18, Xie, Caughey and Pollak teach all of the limitations of claim 13, as noted above, wherein Xie further teaches the simulated aerodynamic force includes specification of translational force components along X, Y and Z axes (we have the following formulation for each force component, where i ∈ [1, 3] denotes each 3D component of force, [page 17:6 col 2 paragraph 3 line 3]- [page 17:6 col 2 paragraph 4 line 1]; note that the equation uses the vector denoted as body state X which is a 6x1 of linear and angular velocities, [page 17:6 col 1 paragraph 1 lines 13-14]).
Regarding claim 19, Xie, Caughey and Pollak teach all of the limitations of claim 13, as noted above, where Xie further teaches the simulated aerodynamic force includes specification of rotational force components about X, Y and Z axes (similar to the force derivations, we have the following formulation for the aerodynamic moment with the body state, [page 17:6 col 2 paragraph 4 lines 4-6]; note that the equation uses the vector denoted as body state X which is a 6x1 of linear and angular velocities, [page 17:6 col 1 paragraph 1 lines 13-14]).
Regarding claim 20, the same ground of rejection is made as discussed in claim 1 and 13 for substantially similar rationale. In addition, claim 20 recites following limitations:
Xie teaches A system for configuring a three-dimensional aircraft model for aerodynamic simulation, comprising: (All computations were executed on a standard desktop PC, [page 17:10 col 2 paragraph 1 lines 3-4]): a logic subsystem (i7 CPU,  [page 17:10 col 2 paragraph 1 line 4]);  and a storage subsystem configured to store the three-dimensional aircraft model, the storage subsystem further configured to store instructions that are executable by the logic subsystem to (12GB RAM, [page 17:10 col 2 paragraph 1 line 4]), for each of a plurality of different states of the three-dimensional aircraft model: (quadratic expressions for aerodynamic loads are proposed to enable explicit formulations with respect to body states and shapes. Because the conventional drag/lift-force coefficients are related to both the body state and geometry, the force coefficients have to be computed for each angle of attack, [page 17:1 col 2 paragraph 2 lines 4-11]).
Xie teaches calculate, … simulated aerodynamic force including one or any combination of translation force components along X, Y and Z axes and rotational force components about X, Y and Z axes; (for each face element, use the output of equation (12) to get aerodynamic force, [page 17:6 col 2 paragraph 2 lines 4-11]; we have the following formulation for each force component, where i ∈ [1, 3] denotes each 3D component of force, [page 17:6 col 2 paragraph 3 line 3]- [page 17:6 col 2 paragraph 4 line 1]; note that the equation uses the vector denoted as body state X which is a 6x1 of linear and angular velocities, [page 17:6 col 1 paragraph 1 lines 13-14]; similar to the force derivations, we have the following formulation for the aerodynamic moment with the body state, [page 17:6 col 2 paragraph 4 lines 4-6]; note that the equation uses the vector denoted as body state X which is a 6x1 of linear and angular velocities, [page 17:6 col 1 paragraph 1 lines 13-14]); calculate simulated aerodynamic performance of the three- dimensional aircraft model, based on combining the simulated aerodynamic forces of the model surface portions (We compute the aerodynamic loads (forces and moments) of a designated 3D model by summing all individual contributions of the surface elements (triangular mesh), [page 17:6 col 1 paragraph 2 lines 2-5]).

Conclusion
6.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. N. Umetani et al. disclosed a paper “Learning Three-Dimensional Flow for Interactive Aerodynamic Design”, where a machine learning framework being proposed which predicts aerodynamic forces and velocity and pressure fields given a three-dimensional shape input. This allows to efficiently learn the nonlinear response of the flow using a Gaussian process regression. The effectiveness of this approach being demonstrated for the interactive design and optimization of a car body. The model in this NPL, takes a 3D shape as the input, and outputs a drag coefficient, fluid pressure on the surface and velocity field around the shape. The nonlinearly and globally coupled relationship between input and output is learned using the Gaussian Process (GP). Model reduction techniques performed simulations in a lower dimensional representation of the original simulation domain, thereby decoupling the grid resolution from the simulation complexity.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 pm (EST). 
    	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NUPUR DEBNATH/Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148